Per Curiam:

The appeal herein is dismissed for the want of jurisdiction upon the authority of § 237 (a) of the Judicial Code as amended by the Act of February 13, 1925 (43 Stat. 936, 937). Treating the papers whereon the appeal was allowed as a petition for writ of certiorari, as required by § 237 (c) of the Judicial Code as amended by the Act of February 13, 1925 (43 Stat. 936,. 938), certiorari *691is denied. The motion for leave to proceed further herein in forma pauperis is therefore also denied.
Mr. Virgil E. Adam for appellant. No appearance for appellees.